Citation Nr: 1620751	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  09-29 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased initial evaluation for thoracic and lumbar spine degenerative disc disease with lumbago, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased initial evaluation for degenerative disc disease of the cervical spine with minimal reversal of the normal cervical lordosis, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased initial evaluation for right elbow strain with loose body status post avulsion fracture, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased initial evaluation for degenerative arthritis of the left knee with an osteophytic spur, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased initial evaluation for a right knee strain, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased initial evaluation for degenerative joint disease of the bilateral feet (not including service-connected pes planus), rated as 10 percent disabling from September 4, 2013.  

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from November 1982 until July 2008. 

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2012, for which a transcript is of record.  In February 2013, the Board remanded the appeal for additional development and medical inquiry.  The appeal is again before the Board for appellate consideration.  

The record in this matter consists entirely of electronic claims files and has been reviewed.  Relevant information has not been included in the record since the most recent supplemental statement of the case dated in March 2014.  

Issues regarding neurological disability affecting the fingers and toes have been raised by the record in a September 2013 VA examination report, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Since August 1, 2008, the Veteran's thoracolumbar spine disability has not manifested ankylosis or caused incapacitating episodes due to intervertebral disc syndrome (IVDS), but the record has been in relative equipoise regarding whether his pain-free forward flexion has exceeded 30 degrees.    

2.  The pain-free forward flexion of the Veteran's cervical spine has exceeded 15 degrees during the appeal period, and the disorder has not been manifested by ankylosis or IVDS.  
     
3.  The pain-free forward flexion of the Veteran's right elbow has exceeded 100 degrees during the appeal period, and the right elbow has had full extension.    

4.  During the appeal period, the Veteran's left knee disability has not been manifested by: ankylosis, recurrent subluxation or lateral instability, dislocated cartilage or residuals of removal of cartilage, flexion limited to 45 degrees, extension limited to 10 degrees, impairment of the tibia or fibula, or genu recurvatum.

5.  During the appeal period, the Veteran's right knee disability has not been manifested by: ankylosis, recurrent subluxation or lateral instability, dislocated cartilage or residuals of removal of cartilage, flexion limited to 45 degrees, extension limited to 10 degrees, impairment of the tibia or fibula, or genu recurvatum.

6.  From August 1, 2008, the Veteran's degenerative joint disease of the bilateral feet has been manifested by metatarsalgia.    

7.  The evidence demonstrates that the Veteran did not have hypertension during service or within one year of discharge from service, and has not had the disability during the appeal period.  

8.  The evidence demonstrates that the Veteran has not had sinusitis disability during the appeal period.    


CONCLUSIONS OF LAW

1.  From August 1, 2008, the criteria for a 40 percent rating for service-connected thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015). 

2.  The criteria for a rating in excess of 20 percent, for service-connected cervical spine disability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015). 



3.  The criteria for a rating in excess of 10 percent, for service-connected right elbow strain, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2015). 

4.  The criteria for a rating in excess of 10 percent, for service-connected degenerative arthritis of the left knee with an osteophytic spur, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2015).

5.  The criteria for a rating in excess of 10 percent, for a service-connected right knee strain, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5260 (2015). 

6.  From August 1, 2008 to September 4, 2013, the criteria for a 10 percent rating for service-connected degenerative joint disease of the bilateral feet have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5279 (2015). 

7.  From September 4, 2013, the criteria for a rating in excess of 10 percent, for service-connected degenerative joint disease of the bilateral feet, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5279 (2015). 

8.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

9.  Sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA notified the Veteran in July 2008 of the information and evidence needed to substantiate and complete the claims being decided herein, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Further, the letter notified the claimant of regulations pertinent to direct service connection claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the claims for increased ratings, any defect in notice would not be prejudicial here.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the appeal regarding increased ratings decided here stems from granted service connection claims and their initial ratings, VA's VCAA notice obligations with respect to the claims for higher ratings is fully satisfied.  

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA treatment records have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, reports and opinions of which adequately address the claims decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  During his hearing before the Board, the Veteran indicated that relevant private medical evidence may be outstanding.  In response, the Board remanded this matter in February 2013, seeking the Veteran's authorization via VA Form 4142 to obtain the evidence.  The Veteran did not respond to VA's June 2013 letter seeking the authorization, however.    

During the Board hearing, the undersigned VLJ clarified the issues on appeal, explained the issues, and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession in support of his claims.  Furthermore, the undersigned described for the Veteran the type of evidence necessary to substantiate the claims on appeal.  In particular, the VLJ noted that, to substantiate the claims, evidence must indicate a relationship between in-service disease or injury and current disability.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board further notes that the VLJ remanded the claims on appeal for development and additional medical inquiry in order to assist the Veteran in his attempt to corroborate the claims.    

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of the claims below.

II.  The Claims for Increased Ratings

The Veteran was discharged from active service on July 31, 2008.  Just prior to his discharge, he filed service connection claims for back, neck, elbow, knee, and foot disabilities.  In the January 2009 rating decision on appeal, the RO granted the claims effective August 1, 2008.  The Veteran appealed the assigned disability ratings.  

In the decision below, the Board will consider whether higher ratings have been warranted at any time from August 1, 2008 (the day following the Veteran's discharge from active service).  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the relevant evidence of record consists of VA treatment records dated between 2008 and 2013, the Veteran's lay assertions, and VA compensation examination reports dated in July 2008, December 2009, and September 2013.  In the reports of record, each of the VA examiners detailed the Veteran's history of injury during service, and noted the Veteran's complaints of painful use.  Further, each examiner detailed the Veteran's medical history, indicated a review of the claims file, and indicated an examination and interview of the Veteran.  The findings in each report are of probative value because the examiners demonstrated a familiarity with the Veteran's case and explained their findings.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

The disability ratings at issue will be addressed separately below.

	Thoracolumbar Spine 

The Veteran's thoracolumbar spine disability has been rated as 20 percent disabled since August 1, 2008.  

Under the General Rating Formula for Diseases and Injuries of the Spine, disability ratings of 10, 20, 40, 50, 60, and 100 percent are authorized for thoracolumbar disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  As the Veteran has been rated as 20 percent disabled during the appeal period, the Board will address whether 40, 50, 60, or 100 percent ratings have been warranted since August 2008.  These higher ratings are warranted for such disorders as ankylosis, IVDS, and limitation of motion.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less.  Ratings of 40 and 60 percent are warranted for incapacitating episodes due to IVDS.  And 40, 50, and 100 percent ratings are warranted for disorders manifested by ankylosis.  Ankylosis is defined as "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint[.]"  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Incapacitating episodes are defined as periods of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  

As will be detailed further below, the evidence dated during the appeal period demonstrates that the Veteran does not have ankylosis in his thoracolumbar spine and has not experienced incapacitating episodes due to IVDS.  As such, the sole rating available here in excess of 20 percent is the 40 percent rating authorized for forward flexion limited to 30 degrees or less.  

The evidence is not clear regarding whether the Veteran's pain-free forward flexion has exceeded 30 degrees throughout the appeal period.  On the one hand, the July 2008 and December 2009 examiners indicated severe impairment.  The July 2008 examiner diagnosed the Veteran with lumbago, and with degenerative disc disease in the thoracolumbar spine.  The examiner noted no radicular pain and therefore no incapacitating episodes.  But on range of motion testing, the examiner noted flexion to 60 degrees with pain beginning at 30 degrees flexion.  The December 2009 examiner diagnosed the Veteran with spondylosis and degenerative changes in the thoracolumbar spine based on recent x-ray examinations.  Although the Veteran reported no sciatica, and the examiner did not note IVDS, the examiner noted flare ups of pain every other week, and noted a slow deliberate gait.  On range of motion testing, the examiner found flexion to 40 degrees, and that "objective" evidence of pain affected "the entire range of motion of his lumbar spine."  Further, VA treatment records dated since 2008 indicate significant pain on motion.  The Board particularly notes the physical therapy records in which the Veteran's complaints of pain are well documented. 

On the other hand, the September 2013 VA examiner indicated little to no disability in the thoracolumbar spine.  The examiner noted the presence of mild degenerative changes and IVDS.  However, the examiner noted pain-free forward flexion of 80 degrees, without any additional disability following repetitive testing.  The examiner also found full and normal muscle strength and no muscle atrophy.  The examiner noted IVDS, but found no radicular pain, and no incapacitating episodes (as stated in the introduction, the examiner did find a loss of sensation in some of the toes).  The examiner also found it unlikely that the Veteran would experience during repeated use or during flare ups any increased pain, weakness, fatigability, or incoordination.          

As indicated earlier, each VA report is of probative value here.  See Bloom, supra.  Thus, the evidence is in relative equipoise regarding the extent of the limitation on forward flexion in the thoracolumbar spine.  

In assessing the Veteran's lay assertions, the Board has considered his claims to severe impairment in his lower back.  While he is competent to attest to his pain and limitation, the degree of his limitation is a matter best determined by medical examination.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nevertheless, on the issue of whether he experiences pain on forward flexion at 30 degrees or less, his lay assertions tend to support the findings of the July 2008 and December 2009 VA examiners rather than those of the September 2013 VA examiner.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His statements reinforce the ambiguity here.  

	Cervical Spine

The Veteran's cervical spine disability has been rated as 20 percent disabled since August 1, 2008.  

Under the General Rating Formula for Diseases and Injuries of the Spine, disability ratings of 10, 20, 30, 40, 60, and 100 percent are authorized for cervical spine disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  As the Veteran has been rated as 20 percent disabled during the appeal period, the Board will address whether 30, 40, 50, 60, or 100 percent ratings have been warranted since August 2008.  These higher ratings are warranted for such disorders as ankylosis, IVDS, and limitation of motion.  

A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less.  Ratings of 40 and 60 percent are warranted for incapacitating episodes due to IVDS.  And 40 and 100 percent ratings are warranted for disorders manifested by ankylosis.  As will be detailed further below, the evidence dated during the appeal period demonstrates that the Veteran does not have ankylosis in his cervical spine, or incapacitating episodes due to IVDS.  As such, the sole rating available here in excess of 20 percent is the 30 percent rating authorized for forward flexion limited to 15 degrees or less.  

The evidence demonstrates pain-free forward flexion in excess of 15 degrees throughout the appeal period.  The July 2008 examiner noted findings of mild degenerative changes in the neck, and noted the Veteran's complaints of stiffness, fatigue, and lack of endurance.  On range of motion testing of the neck, the examiner noted 40 degrees forward flexion without pain, and without any additional disability following repetitive testing.  The Veteran reported no radicular pain, and the examiner noted no incapacitating episodes related to the neck.  The December 2009 VA examiner noted x-ray evidence of "discogenic changes" and noted 40 degrees forward flexion of the neck without noting any evidence of painful motion.  The September 2013 VA examiner noted mild degenerative changes in the neck.  The examiner noted 45 degrees forward flexion without any objective evidence of pain, and without any additional disability due to repetitive use testing.  The examiner noted full and normal muscle strength and reflexes, no evidence of muscle atrophy, and no radicular pain.  The examiner noted IVDS, but no incapacitating episodes.  The examiner also found it unlikely that the Veteran would experience during repeated use or during flare ups any increased pain, weakness, fatigability, or incoordination.          

The Veteran's lay assertions, in addition to his statements noted in VA treatment records, are consistent with his reports of neck pain to the VA examiners.  Nevertheless, the preponderance of the evidence of record demonstrates pain-free forward flexion in the cervical spine beyond 15 degrees.  As such, an increased rating is not warranted.  

	Right Elbow

The Veteran's right elbow disability (strain with loose body status post avulsion fracture) has been rated as 10 percent disabled since August 1, 2008.  The RO has rated the disorder based on limitation of motion.  

Elbow disorders are rated under DCs 5205-08, and 5213 of 38 C.F.R. § 4.71a.  Disability ratings of 10, 20, 30, 40, 50, and 60 percent are authorized for ankylosis and limitation of motion.  38 C.F.R. § 4.71a.  Ratings between 10 and 50 percent are authorized for various degrees of limitation of motion while ratings between 30 and 60 percent are authorized for various degrees of ankylosis.  As will be detailed further below, the evidence dated during the appeal period demonstrates that the Veteran does not have ankylosis in his right elbow.  As such, the Veteran's disability will be rated based on limitation of motion.  

As the Veteran has been rated as 10 percent disabled during the appeal period, the Board will address whether a rating in excess of 10 percent has been warranted since August 2008.  Under DC 5206, a 20 percent rating is authorized for flexion limited to 90 degrees, while a 20 percent rating is authorized under DC 5207 for extension limited to 75 degrees.  Under DC 5208, a 20 percent rating is warranted for flexion limited to 100 degrees and extension limited to 45 degrees.  Under DC 5213, a 20 percent rating is warranted for limitation on pronation where motion is lost beyond the last quarter of the arc, and the hand does not approach full pronation.  Each of these ratings applies irrespective of whether the disabled elbow is on the major or minor extremity.    

The evidence demonstrates throughout the appeal period pain-free flexion in the right arm in excess of 90 degrees, pain-free extension in the right arm limited to less than 75 degrees, and full pronation.  

The July 2008 VA examiner noted the Veteran's reports of weakness, stiffness, swelling, instability, fatigue, and lack of endurance.  The examiner noted full muscle strength, no atrophy, and no edema.  The examiner noted some pain on palpation, but noted pain-free flexion of 130 degrees and pain-free full pronation of 80 degrees with no additional disability following repetitive use testing.   The December 2009 examiner noted mild degenerative changes in the elbow.  On examination, the examiner noted some pain on palpation and some objective pain on motion.  Nevertheless the examiner noted elbow range of motion of 175 degrees, and noted 90 degrees pronation.  The September 2013 examiner diagnosed the Veteran with right lateral epicondylitis, and specifically found no ankylosis.  The examiner noted pain on palpation.  The examiner noted 115 degrees flexion and 0 degrees extension, without any evidence of objective pain on motion.  The examiner found no additional disability following repetitive use testing.  The examiner noted that the Veteran reported no flare ups related to the right elbow disability.  The examiner noted full and normal strength in the right arm with normal reflexes.  The examiner noted negative Phalen's and Tinel's signs, and noted that a June 2013 nerve conduction study was negative for "radiculopathy, carpal tunnel, or cubital tunnel on the right."  As indicated in the introduction, the examiner did find a loss of sensation to the thumb and index finger.  

The Veteran's lay assertions, in addition to his statements noted in VA treatment records, are consistent with his reports of right elbow pain to the VA examiners.  Nevertheless, the preponderance of the evidence of record demonstrates pain-free flexion in the right arm in excess of 90 degrees, pain-free extension in the right arm limited to less than 75 degrees, and full pronation.  As such, an increased rating is not warranted.  

Finally, DCs 5209 through 5212 address upper extremity disabilities such as flail joints, and impairment, non union, or malunion of the radius and ulna.  These DCs were not applied because there is no evidence of record of these disabilities.   

	Knees

Since August 2008, each of the Veteran's knees has been rated as 10 percent disabled.  The RO has rated the disorders based on limitation of motion under DC 5260 of 38 C.F.R. § 4.71a.  The left knee arthritis has been rated under the hyphenated DC 5260-5003, while the right knee strain has been rated under the hyphenated DC 5260-5024.  See 38 C.F.R. § 4.20.  Hyphenated DCs are used when a rating under one diagnostic code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  Similarly, DC 5024 rates tenosynovitis based on limitation of motion of the affected part (the knee).  See 38 C.F.R. § 4.71a, DC 5003, 5024.  

Disabilities of the knee are rated under DC 5256 through DC 5263 of 38 C.F.R. § 4.71a (2015).  Limitation of motion is addressed under DCs 5260 and 5261.  Under DC 5260, a compensable rating is warranted for flexion limited to 45 degrees, while DC 5261 authorizes a compensable rating for extension limited to 10 degrees.  As the Veteran has been rated as 10 percent disabled in each knee during the appeal period, the Board will address whether a rating in excess of 10 percent has been warranted since August 2008.  The evidence demonstrates throughout the appeal period that the Veteran has had noncompensable limitation of motion in each knee.  

The July 2008 VA examiner diagnosed the Veteran with bilateral patellar tendonitis, noting a left knee "tiny ostephytic spur[,]" and a right knee strain.  The report indicated that the Veteran had no knee surgeries.  The examiner indicated full and normal muscle strength in the lower extremities, found the knees "in gross anatomical alignment."  The examiner noted no pain on palpation.  The examiner noted no instability or laxity, but did note slight genu valgum on the left side.  On range of motion testing, the examiner found in each knee pain-free extension to 0 degrees and flexion to 105 degrees.  The examiner found no additional disability following repetitive use testing. 

The December 2009 VA examiner diagnosed the Veteran with minimal degenerative changes in the knees.  On testing, the examiner found 0 degrees extension and 90 degrees flexion in the right knee and in the left knee, 5 degrees limited extension with 110 degrees flexion.  The examiner noted some tenderness in the right patellar area, but found no ligament laxity, joint line pain, heat, erythema, swelling, or pain on McMurrays, and stated that the knees were normal looking in appearance.  

The September 2013 VA examiner noted diagnoses of right knee strain and left knee arthritis, but indicated recent x-ray evidence found no evidence of arthritis in either knee, and no evidence of patellar subluxation.  The examiner found the Veteran with a normal gait, but noted joint tenderness on the left knee.  On testing, the examiner noted pain-free right knee motion from 0 degrees extension to 115 degrees flexion, and pain-free left knee motion from 0 degrees extension to 120 degrees flexion.  The examiner found no additional disability following repetitive use testing.  Moreover, the examiner found in both legs full and normal muscle strength, no atrophy, no joint instability, no subluxation, and no dislocation.  The examiner noted that the Veteran had not undergone knee surgery.  Finally, the examiner stated that it was unlikely that the Veteran would experience during repeated use or during flare ups any increased pain, weakness, fatigability, or incoordination.          

Again, in assessing these claims for increased rating, the Board has considered the Veteran's complaints of pain and limitation of motion.  This evidence is probative because the Veteran is competent to provide the evidence.  However, the lay evidence does not challenge the specific medical findings from three VA examiners regarding whether the criteria of DCs 5260 and 5261 for an increased rating is approximated.  The medical evidence consistently shows pain-free flexion beyond 45 degrees, and pain-free extension limited to 5 degrees or less.  As such, an increased rating is not warranted.  

Finally, the other DCs pertaining to knee injuries are not relevant here because the evidence does not indicate ankylosis, recurrent subluxation, lateral instability, cartilage disability, residuals of knee surgery, genu recurvatum, or tibia/fibula disability.  38 C.F.R. § 4.71a (2015), DCs 5256-59, 5262-63.  

	Feet 

Since August 2008, the Veteran has been rated for multiple foot disabilities.  He has been rated 10 percent disabled for bilateral pes planus.  This particular rating is not on appeal.  He has also been rated for bilateral foot degenerative joint disease.  The disorder was rated as noncompensable between August 1, 2008 and September 4, 2013, and as 10 percent disabling since then.  This rating is on appeal.  Notwithstanding the increase in rating during the appeal period, the Veteran presumably continues to seek a higher disability rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Foot disabilities are rated under DCs 5276 through 5284 of 38 C.F.R. § 4.71a.  
The RO originally rated the foot disability subject to this appeal under the hyphenated DC 5284-5003.  Upon the increase in rating to 10 percent effective September 4, 2013, the RO changed the DC to 5279.  Under DC 5279, a sole rating of 10 percent is authorized for either unilateral or bilateral metatarsalgia or Morton's disease.  Under DC 5284, residuals of foot injuries are addressed, and rated as 10 percent for moderate disability, 20 percent for moderately severe disability, and 30 percent for severe disability.  38 C.F.R. § 4.71a.  The words "moderate," "moderately severe," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Furthermore, the use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at an appropriate rating that would compensate the veteran for losses such as impairment in earning capacity and functional impairment.  38 C.F.R. §§ 4.2, 4.6.

The evidence demonstrates throughout the appeal period that the Veteran has experienced metatarsalgia in his feet.    

The July 2008 VA examiner noted a diagnosis of pes planus, and noted the Veteran's foot pain, and his use of Motrin for all orthopedic pain.  As indicated earlier, the examiner found full and normal strength in the lower extremities, noted palpable pulses, no edema, and capillary refill of less than two seconds.  Based on x-ray evidence, the examiner noted degenerative joint disease in the first metatarsophalangeal joint of each foot.    

The December 2009 VA examiner indicated mild degenerative changes in the feet, noting November 2009 x-rays showing "tiny left calcaneal spur but otherwise negative[.]"  The Veteran reported reduced pain while using shoe inserts.  He reported not using corrective shoes or other assistive devices other than the inserts.  The examiner indicated that the Veteran did not have surgery on his feet, and that his "main limitation is the length of time he can walk and he can no longer run."  The examiner observed a slow, deliberate walk and that, while the Veteran could heel walk normally, he was unable to do a toe walk without pain.  On examination, the examiner found no evidence of painful motion, edema, instability, weakness, callouses, breakdowns, unusual shoe wear patterns, hammertoes, clawfoot, Achilles tendon malalignment, hallux valgus, or other deformities.  The examiner noted minimal arches with and without weight bearing.  

The September 2013 VA examiner noted the Veteran's reports of painful use and constant use of orthotics, noted the history of degenerative changes, and noted diagnosed pes planus.  The examiner also diagnosed the Veteran with bilateral metatarsalgia.  The examiner found that the Veteran did not have Morton's neuroma, hammertoes, hallux valgus, hallux rigidus, claw foot, weak foot, or non union or malunion foot problems.  On examination, the examiner found "[p]oint tenderness noted throughout bilateral soles of feet."  But the examiner found a normal gait and no abnormal callouses, and no abnormal shoe wear.  The examiner found it unlikely that the Veteran would experience any increased pain, weakness, fatigability or incoordination during repeated use or during flares.
 
VA treatment records note the Veteran's prescription for and use of orthotics for foot pain.  The records note the Veteran's collapsing arch, and complications associated with pes planus disability.  Of note is a June 2013 podiatry treatment note, which detailed the Veteran's complaints of aching and sharp pain in his arches, of ingrown toenails, and his reliance on orthotics to alleviate the pain.  The record also notes impressions of plantar fasciitis, pes planus, and Morton's neuroma.  The podiatrist noted brisk capillary refill, full and normal muscle strength, normal range of motion in the feet, warm skin, no edema or erythema, with intact sensation, and the ability to stand on the toes.  The examiner noted no pain with forefoot compression, no palpable mulders click, no pain with palpation of the metatarsal heads, and no pain with flexion or extension of the digits.  But the examiner did note painful arches, pain with heel compression bilaterally, and pain with palpation of inter metatarsal spaces.  

In sum, the evidence of record dated since August 1, 2008 is clear that the Veteran has experienced pain in his feet, particularly in the forefoot area.  This is demonstrated by the Veteran's competent lay assertions, and by the three VA reports, each of which corroborated the Veteran's complaints by noting disorders, limitation, and pain in the forefoot areas of each foot.  See Jandreau, supra.  As such, a compensable rating of 10 percent has been warranted for the entire appeal period (i.e., since August 1, 2008) under DC 5279.   

A rating in excess of 10 percent has been unwarranted during the appeal period, however.  Under DC 5279, a rating in excess of 10 percent is not authorized.  Moreover, under DC 5284, the next-highest rating of 20 percent is authorized for moderately severe disability.  The Board finds that the evidence has not indicated this level of trouble, even considering disability related to the pes planus, which is not at issue here.  

Furthermore, awarding the Veteran three separate disability ratings under DCs 5276, 5279, and 5284 would constitute improper pyramiding.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition, i.e. pyramiding.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, the two separate ratings assigned since August 1, 2008 - 10 percent for metatarsalgia and 10 percent for pes planus - contemplate pain and limitation in range of motion.  Accordingly, the Board finds that a third separate rating for the feet would be based on overlapping or duplicate symptomatology. 

Finally, the other DCs pertaining to foot disabilities are not relevant here because the evidence does not indicate weak foot, claw foot, hallux valgus, hallux rigidus, hammertoes, or malunion or nonunion disorders involving the foot.  See 38 C.F.R. § 4.71a, DCs 5277-78, 5280-83.  

III.  Extraschedular Rating

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation would, therefore, be adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating would be required.  

If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture is exceptional, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's back, neck, elbow, knee, and foot disabilities and their symptomatology.  The Board has specifically considered the rating criteria addressing these disorders, particularly the degree to which each disables the Veteran's movement.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.

Under Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual disorders fails to capture all the service-connected disabilities experienced.  

In addition to the orthopedic disorders addressed here, the Veteran is service connected for tinnitus and hearing loss disability.  The Veteran has not indicated, and the medical evidence has not suggested, that the orthopedic disabilities are worse when considered in combination with hearing disability and tinnitus.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

IV.  Service Connection Claims

The Veteran claims that he incurred hypertension and sinusitis during active duty.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In this matter, the evidence indicates elevated blood pressure readings and sinus complaints during service.  STRs dated in the early 1990s and 2006 document the Veteran's complaints of sinus problems.  Further, STR's note instances in the late 1980s and early 1990s during service when the Veteran was noted as having elevated blood pressure, which led to retesting and observation.  The Veteran was not diagnosed with hypertension during service, and did not receive medical treatment or medication for hypertension during service.  Nevertheless, STRs do clearly document in-service medical evaluation for sinuses and blood pressure.  

A service connection finding for either disorder is unwarranted here, however.  The preponderance of the evidence dated since separation from service indicates that the Veteran has neither hypertension nor sinusitis.  The VA treatment records dated between 2008 and 2013 do not note a current diagnosis.  Moreover, two VA examiners found the Veteran without sinusitis or hypertension.    

	Sinusitis 

The July 2008 VA examiner (who examined the Veteran the month of discharge from service) noted the Veteran's reported history of sinus problems during service.  But the examiner also noted the Veteran's report that he uses no medication related to his sinuses, and had experienced no problems related to his sinuses in the previous 12 months.  After examination of the Veteran's upper respiratory system, the examiner noted no signs or symptoms of sinusitis.  The examiner noted an assessment of, "sinusitis, resolved."  Similarly, the September 2013 examiner found no evidence of sinusitis.  After noting the in-service complaints related to the sinuses, the examiner stated that the Veteran complained of sinus difficulties since discharge from service to include in the previous 12 months.  On examination, the examiner found the Veteran's sinuses nontender without erythema or edema.  And the examiner stated that, "[t]here is insufficient clinical evidence to support a diagnosis of chronic sinusitis.  Normal exam today, with normal x-rays[.]"  The examiner further stated that the Veteran's reports of post-service treatment had not been "substantiated[.]"  

	Hypertension 

The July 2008 VA examiner noted the elevated blood pressure incidents during service.  The examiner noted that the Veteran did not receive treatment for hypertension during service, and was not then under any treatment for hypertension.  On examination, the examiner noted normal blood pressure of 130/90, 130/90, and 126/84.  The examiner noted an assessment of no hypertension at the time of examination, and no current treatment/medication for hypertension.  Similarly, the September 2013 VA examiner found the Veteran without current hypertension.  After reporting the in-service history of elevated blood pressure, the examiner indicated that the Veteran denied "being diagnosed with hypertension or having been placed on any antihypertensive medications during or after military service."  The Veteran reported that the in-service elevated readings led to multi-day blood pressure readings "which were always negative."  On examination, the September 2013 examiner noted blood pressure of 145/97 and 140/94.  The examiner described the Veteran's blood pressure as "borderline."  But the examiner nevertheless stated that, "I find no evidence of any anti-hypertensive being prescribed to this [V]eteran during military service.  Veteran does not have hypertension as a diagnosis currently ... and is not on any antihypertensive at this time."  

In assessing whether the Veteran has had either hypertension or sinusitis since discharge from service, the Board has reviewed the Veteran's lay assertions.  Although he is competent to offer testimony regarding symptoms that may be associated with either disorder - such as stuffy nose or lightheadedness - he is not competent to diagnose himself with either disorder.  These disorders are internal pathologies that are beyond his capacity for lay observation.  The medical evidence addressing these issues is of more probative value.  See Woehlaert and Jandreau, both supra.  And the preponderance of this evidence indicates that the Veteran has not had hypertension or sinusitis during the appeal period.  In making this finding, the Board has considered the Veteran's assertion during the Board hearing that his private physician diagnosed him with hypertension, and that he has undergone treatment for sinusitis since service.  While the Veteran is not competent to diagnose himself with these disorders, he is competent to report a physician's diagnosis.  Nevertheless, the credibility of his assertions is diminished by his refusal to comply with the Board's remand request in February 2013 seeking his authorization to obtain private medical evidence pertaining to these matters.  In weighing the evidence, the Board finds that the five years of VA medical evidence showing an absence of hypertension and sinusitis preponderates against his claim that he has received treatment for these disorders since service.  See Alemany and Gilbert, both supra.  
  
In the absence of a disability, compensation may not be awarded, even if there is an underlying disease.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the claims for service connection for hypertension and sinusitis must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

From August 1, 2008, entitlement to a 40 percent rating for thoracic and lumbar spine degenerative disc disease with lumbago is granted, subject to the controlling regulations governing the payment of VA monetary benefits.  

Entitlement to an increased rating for degenerative disc disease of the cervical spine with minimal reversal of the normal cervical lordosis is denied.  

Entitlement to an increased rating for right elbow strain with loose body status post avulsion fracture is denied.  

Entitlement to an increased rating for degenerative arthritis of the left knee with an osteophytic spur is denied.  

Entitlement to an increased rating for a right knee strain is denied.  

From August 1, 2008 to September 4, 2013, entitlement to a 10 percent rating for degenerative joint disease of the bilateral feet is granted, subject to the controlling regulations governing the payment of VA monetary benefits.  

From September 4, 2013, entitlement to an increased rating (i.e., in excess of 10 percent) for degenerative joint disease of the bilateral feet is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for sinusitis is denied.   



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


